                              UNITED ST ATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 LUKE C. CODY,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )          No. 1: l 9-CV-210 RLW
                                                   )
 STE. GENEVIEVE COUNTY JAIL, et al.,               )
                                                   )
                 Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Luke C. Cody, an inmate at the

Saine Genevieve County Jail, for leave to commence this civil action without prepayment of the

required filing fee. Having reviewed the motion and the financial information submitted in support,

the Court has determined to grant the motion, and assess an initial partial filing fee of $1.00. See

28 U.S.C. § 191 S(b)(l ). Additionally, for the reasons discussed below, the Court will give plaintiff

the opportunity to file an amended complaint.

                                     Initial Partial Filing Fee

        Pursuant to 28 U.S.C. § l 915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of ( 1) the average monthly deposits in the prisoner's account,

or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month's income credited to the prisoner's account.              28 U.S.C. §

191 S(b )(2). The agency having custody of the prisoner will forward these monthly payments to
the Clerk of Court each time the amount in the prisoner's account exceeds $10.00, until the filing

fee is fully paid. Id.

         Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F .3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances."). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                Legal Standard on Initial Review

         Under 28 U.S.C. § l 915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp.

v.   Twombly, 550 U.S. 544, 570 (2007).

         "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true "(t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

         This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court
                                                  2
should "construe the complaint in a way that permits the layperson's claim to be considered within

the proper legal framework." Solomon v. Pe tray, 795 F .3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F .2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff, an inmate at Saint Genevieve County Jail, brings this action pursuant to 42 U.S.C.

§ 1983. He brings this action against defendants Unknown Nurse Melissa; Saint Genevieve County

Jail and Dr. Unknown Pewitt.

       Plaintiff asserts that he arrived at the Saint Genevieve County Jail in October of 2018. He

states that in booking he told an unnamed Correctional Officer that he needed to be assigned to a

bottom bunk because of back pain, psych meds and because he sometimes passes out. Plaintiff

asserts that he was "ignored" and assigned to a top bunk.

       Plaintiff asserts that on an unidentified date, he fell off the top bunk and woke up in Saint

Genevieve County Hospital covered in blood. He states he had a laceration on his head, joint

separation in his shoulder, nerve damage and was in need of surgery. Plaintiff claims that when he

returned to the Jail he was put in sick call. He states that he explained to Nurse Melissa that he was

borderline diabetic, had the start of heart disease, suffered from severe arthritis in his back and

hips and was in pain in his shoulder from the nerve damage he suffered. Plaintiff claims that Nurse

Melissa prescribed him a nerve prescription, as well as Tylenol, rather than a narcotic to treat his

pain. She also told him to call a phone number to ask for copies of his medical records, which



                                                  3
required plaintiff to pay a fee to get copies of the records. This frustrated plaintiff because he was

indigent.

       Plaintiff claims that the mental health counselor at the Jail told Nurse Melissa that she

believed he needed medication, but Nurse Melissa believed otherwise. Plaintiff asserts that later

Nurse Melissa came back and told him his medication was under review awaiting his medical

records. Plaintiff states that he stays up for days at a time and sometimes thinks the other inmates

are plotting against him. He claims he used to have panic attacks for which he took Xanax that his

mother gave him, and currently his hands are shaking and his mind is racing.

       Plaintiff claims that after returning to the Jail after a transfer, he passed out again, although

he does not indicate the date on which this occurred. He states that he smashed the side of his face

when this occurred, but he "wasn't treated." He states that unnamed persons refuse to treat him

because he is black, although he does not state support for this conclusory statement.

       For relief, plaintiff seeks compensatory damages and surgery for his shoulder.

                                             Discussion

       As currently written, the complaint is subject to dismissal. Plaintiffs claim against the

Saint Genevieve County Jail is legally frivolous because it cannot be sued. Ketchum v. City of

West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (departments or subdivisions of local

government are "not juridical entities suable as such."). Additionally, his claims against Nurse

Melissa and Dr. Pewitt are also subject to dismissal.

        Plaintiff did not specify whether he is suing defendants in their official or individual

capacities. Where a "complaint is silent about the capacity in which [plaintiff] is suing defendant,

[a district court must] interpret the complaint as including only official-capacity claims." Egerdahl

v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879 F.2d 429,



                                                   4
431 (8th Cir. 1989). Naming a government official in his or her official capacity is the equivalent

of naming the government entity that employs the official. Will v. Michigan Dep 't ofState Police,

491 U.S. 58, 71 (1989). To state a claim against a municipality or a government official in his or

her official capacity, plaintiff must allege that a policy or custom of the government entity is

responsible for the alleged constitutional violation. Monell v. Dep 't of Social Services, 436 U.S.

658, 690-91 (1978). The instant complaint does not contain any allegations that a policy or custom

of a government entity was responsible for the alleged violations of plaintiffs constitutional rights.

As a result, the complaint fails to state a claim upon which relief can be granted.

       Additionally, the complaint fails to adequately allege facts showing that Dr. Pewitt was

personally aware of and disregarded a substantial risk to plaintiffs health or safety. "Liability

under § 1983 requires a causal link to, and direct responsibility for, the deprivation of rights."

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990), see also Martin v. Sargent, 780 F.2d

1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff fails to allege

defendant was personally involved in or directly responsible for incidents that injured plaintiff).

There is no indication in the complaint that plaintiff sought, or was denied treatment, by Dr. Pewitt.

Plaintiff cannot hold the Dr. Pewitt liable simply because they held supervisory or administrative

positions. See Boyd v. Knox, 4 7 F .3d 966, 968 (8th Cir. 1995) (claims sounding in respondeat

superior are not cognizable under § 1983).

        And, even assuming plaintiff had brought this action against Nurse Melissa in her

individual capacity, to the extent plaintiff is seeking to hold Nurse Melissa liable for deliberate

indifference to his serious medical needs, he has failed to allege enough facts to do so.

        To state a claim for medical mistreatment, plaintiff must plead facts sufficient to indicate

a deliberate indifference to serious medical needs. Vaughn v. Greene County, 438 F.3d 845, 850



                                                  5
(8th Cir. 2006) ("Although this court has yet to establish a clear standard [for medical

mistreatment] for pretrial detainees, we repeatedly have applied the same 'deliberate indifference'

standard as is applied to Eighth Amendment claims made by convicted inmates."); Hartsfield v.

Colburn, 371 F.3d 454, 457 (8th Cir. 2004) (applying the Eighth Amendment deliberate

indifference analysis to a pretrial detainee's Fourteenth Amendment claim); see also Estelle v.

Gamble, 429 U.S. 97, 106 (1976) (Eighth Amendment); Camberos v. Branstad, 73 F.3d 174, 175

(8th Cir. 1995) (same). Allegations of mere negligence in giving or failing to supply medical

treatment will not suffice. Estelle, 429 U.S. at 106. In order to show deliberate indifference,

plaintiff must allege that he suffered objectively serious medical needs and that defendants actually

knew of but deliberately disregarded those needs. Vaughn, 438 F.3d at 850.

       As of right now, plaintiff has only alleged a mere disagreement with treatment decisions

relative to his physical injuries. He alleges that he wished he had a different course of treatment

with regard to the injuries, but this alone does not rise to the level of a constitutional violation.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995). Additionally, plaintiff has not

indicated that his mental health counselor was qualified to prescribe medication, nor has he

indicated that he was told by a physician that he needed mental health drugs but Nurse Melissa

failed to prescribe the drugs to him.

                               Plaintiff's Appointment of Counsel

       The Court will deny plaintiffs motion for appointment of counsel. "A pro se litigant has

no statutory or constitutional right to have counsel appointed in a civil case." Stevens v. Redwing,

146 F.3d 538, 546 (8th Cir. 1998). A district court may appoint counsel in a civil case if the court

is "convinced that an indigent plaintiff has stated a non-frivolous claim ... and where the nature of

the litigation is such that plaintiff as well as the court will benefit from the assistance of counsel."



                                                   6
Patterson v. Kelley, 902 F .3d 845, 850 (8th Cir. 2018). When determining whether to appoint

counsel for an indigent litigant, the Court considers relevant factors such as the complexity of the

case, the ability of the prose litigant to investigate the facts, the existence of conflicting testimony,

and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437

F .3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor the legal issues in this case appear to be

unduly complex. The Court will entertain future motions for appointment of counsel as the case

progresses.

                        Instructions for Amending Plaintiff's Complaint

        The Court will give plaintiff the opportunity to file an amended complaint to set forth his

own claims for relief. Plaintiff is advised that the amended complaint will replace the original.

E.g., Jn re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir.

2005). Plaintiff must submit the amended complaint on a court-provided form, and he must

comply with the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires

plaintiff to set forth a short and plain statement of the claim showing entitlement to relief, and it

also requires that each averment be simple, concise and direct. Rule 10 requires plaintiff to state

his claims in separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances. Plaintiff must type, or very neatly print, the amended complaint.

        In the "Caption" section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of the defendant or defendants he wants to sue. Plaintiff should

also indicate whether he intends to sue the defendant in his or her individual capacity, official



                                                    7
capacity, or both. 1 Plaintiff should avoid naming anyone as a defendant unless that person is

directly related to his claim.

          In the "Statement of Claim" section, plaintiff should begin by writing the defendant's

name. In separate, numbered paragraphs under that name, plaintiff should write the specific facts

supporting his claim or claims against the defendant. If plaintiff is suing more than one defendant,

he should proceed in the same manner with each one, separately writing each individual

defendant's name and, under that name, in numbered paragraphs, the factual allegations supporting

his claim or claims against that defendant. Plaintiff should only include claims that arise out of

the same transaction or occurrence, or simply put, claims that are related to each other. See Fed.

R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant, and set forth as many

claims as he has against him or her. See Fed. R. Civ. P. 18(a). Plaintiffs failure to make specific

factual allegations against any defendant will result in that defendant's dismissal.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiffs motion to proceed informa pauperis [Doc.

#2] is GRANTED.

          IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable to

"Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

           IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#3] is DENIED at this time.



   1
       The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.

                                                             8
       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a blank copy

of the Court's prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within thirty

(30) days of the date of this Order.

       Plaintiff's failure to timely comply with this Order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated   thi~ay ofNovember, 2019.

                                                  RONNIE L. WHITE
                                                  UNITED STATES DISTRICT JUDGE




                                                 9
